FRANK, Judge.
The defendant, Curtis Wilson Mathis, has appealed his judgment and sentence for two counts of possession of controlled substances (one third degree felony and one misdemeanor). We find no error in the conviction. The judge did, however, improperly depart from the guidelines on the basis that the sentence was not sufficient for either correctional or rehabilitative purposes. Accordingly, we reverse the sentence and remand for resentencing within the guidelines.
SCHEB, A.C.J., and THREADGILL, J., concur.